Citation Nr: 0306742	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  03-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to assignment of a higher disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1940 to September 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2002, 
a statement of the case was issued in November 2002, and a 
substantive appeal was received in January 2003.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
intrusive thoughts about World War II, some sleep 
disturbance, nightmares three to four times a month, and some 
difficulty maintaining familial relationships resulting in 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including § 4.7 and Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date for his service connected 
disability.  Moreover, a June 2002 RO letter as well as the 
November 2002 statement of the case informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, the types of evidence VA would assist 
him in obtaining, and his responsibilities with regard to 
identifying and obtaining pertinent evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes VA and private 
medical records.  As the record reflects that the veteran has 
been afforded a VA medical examination, the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Moreover, in a 
February 2003 letter to the RO, the veteran stated that he 
had no additional pertinent evidence relevant to this issue 
to submit.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The September 2002 rating decision granted service-connection 
for PTSD and assigned a 10 percent disability rating, 
effective August 27, 2001.  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under Diagnostic Code 9411, a 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

The medical evidence of record shows that the veteran does 
suffer some impairment due to his World War II-related PTSD.  
The RO has assigned a 10 percent rating, but the veteran 
contends that the resulting impairment warrants a higher 
rating. 

Private treatment records include references to a history of 
depression with treatment by medication.  One private record, 
dated in July 2001 refers to situational depression and 
anxiety, apparently related to some degree to the fact that 
his son as suffering from substance abuse, that he was on a 
limited budget, and that he was going to have to sell his 
home.  The record reflects that the veteran underwent a VA 
examination in June 2002.  The examination record shows that 
the veteran was cooperative, casually dressed, appropriately 
groomed and oriented to person, place, time and purpose of 
examination.  He described his self-esteem as good.  He 
related that he had experienced a depressive incident 
approximately a year prior, but that his depressive symptoms 
were currently controlled by medication.  The examiner noted 
that there was no evidence of hallucinations, delusions or 
significant cognitive impairment.

During his examination, the veteran related his experiences 
with being bombed during World War II.  He admitted that he 
has had difficulty being affectionate toward his family 
members and he noted that he avoids war movies and that he 
does not like talking about his war experiences.  The veteran 
also indicated that he has an exaggerated startle response 
and some difficulty with sleep disturbance over the years.  
The veteran indicated that he enjoys drawing and photography 
and that he visits with his sister, his son, and some 
friends.  He also enjoys going out for coffee and playing 
pool.  At the time of the examination, the veteran denied 
experiencing nightmares.  However, in his January 2002 
substantive appeal, the veteran alleges that he was 
intimidated by the examination process and misunderstood the 
examiner's questions regarding nightmares.  The veteran now 
contends that he suffers from nightmares three to four times 
a month.

The VA examiner described his PTSD as mild and noted that his 
symptoms included the following:  experiencing traumatic 
mortar attacks during World War II, responding to these 
events with feelings of helplessness and horror, persistent 
re-experiencing of these events, persistent avoidance of 
stimuli associated with these events, numbing of general 
responsiveness and persistent symptoms of increased arousal.  
The examiner's assessment was that the veteran suffers from 
mild overall social and emotional impairment as a result of 
his PTSD symptoms.  The examiner noted that the veteran does 
not suffer from industrial impairment due to his symptoms and 
that he has not displayed recent abnormalities of conduct or 
judgment.

Taken as a whole, the veteran's symptoms of: medication-
controlled depression and anxiety, difficulty maintaining 
close relationships with family members, avoidance of 
conversations about war and war movies, exaggerated startle 
response, and difficulty with sleep disturbance appear to be 
productive of no more than mild social impairment.  As noted 
above, the VA examiner's assessment was that the veteran did 
not suffer from any occupational impairment as a result of 
his PTSD symptoms.  

The Board also notes that a Global Assessment of Functioning 
(GAF) score of 68 was assigned by the physician who conducted 
the June 2002 examination.  The GAF scale is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A 41-50 score indicates 
"serious symptoms "e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting)" or "any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."A 61-70 score 
indicates "some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

After reviewing the record, the Board believes that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent at this time.  The veteran's 
honorable World War II service is certainly recognized.  
However, the question before the Board at this time is the 
degree of impairment attributable to his PTSD.  Even assuming 
for the sake of argument that all of the veteran's current 
psychiatric symptomatology is due to PTSD (as opposed to 
other life stresses), the overall record shows no more than 
mild impairment.  The Board notes here that the symptoms 
listed in VA's general rating formula for mental disorders is 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet.App. 436 (2002).  Nevertheless, 
the vast majority of symptoms listed for a 30 percent rating 
have not been demonstrated.  The record does not reflect that 
the veteran suffers from suspiciousness, panic attacks or 
mild memory loss.  The veteran does note some sleep 
impairment over the years, but there is no indication of a 
chronic problem.  The Board acknowledges and accepts the 
veteran's contentions that he experiences nightmares three to 
four times a month.  However, even when taking into account 
his nightmares, the veteran still does not experience any of 
the symptoms of PTSD necessary to warrant a 30 percent 
disability rating.

In sum, the Board finds that the currently assigned 10 
percent rating for PTSD contemplates the current degree of 
disability under applicable scheduler criteria.  The 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submissions for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

